*83Concurring Opinion by
Mr. Justice Roberts:
I concur in the result reached by the majority solely on the ground that the orders of the Human Relations Commission are within its statutory authority.
The public policy of this Commonwealth is “to safeguard [the] rights [of all individuals] at places of public accommodation . . . .” Pennsylvania Human Relations Act, Act of October 27, 1955, P. L. 744, § 2(b), as amended, 43 P.S. § 952(b) (Supp. 1973). The definition of “place of public accommodation” specifically includes “kindergartens, primary and secondary schools, [and] high schools.” Id. at 43 P.S. § 954(1) (Supp. 1973). The Legislature has declared that it is unlawful to “[r]efuse, withhold from, or deny to any person because of his race, color, religious creed, ancestry or national origin, . . . either directly or indirectly, any of the accommodations, advantages, facilities or privileges of [a] place of public accommodation. . . .” Id. at 43 P.S. § 955(i) (1) (Supp. 1973). To effectuate the purposes of this Act, the Legislature created the Pennsylvania Human Relations Commission and vested in it the power to “adopt, promulgate, amend and rescind rules and regulations to effectuate the policies and provisions of [the] act,” Id. at 43 P.S. § 957(d) (1964), and to “formulate policies to effectuate the purpose of [the] act____” Id. at 43 P.S. § 957(e) (1964).
The wisdom of the actions of the Commission is not subject to this Court’s review. Our single jurisprudential task is to determine whether the Commission’s actions are within the authority delegated to it by the Legislature. Pennsylvania Human Relations Commission v. Chester School District, 427 Pa. 157, 233 A. 2d 290 (1967); cf. Pennsylvania Human Relations Commission v. Alto-Reste Park Cemetery Association, 453 Pa. 124, 306 A. 2d 881 (1973). A court reviewing the actions of an administrative agency “is not at liberty to substitute its own discretion for that of administra*84tive officers who have kept within the bounds of their administrative powers. To show that these have been exceeded in the field of action . . . involved, it is not enough that the prescribed system . . . shall appear to be unwise or burdensome or inferior to another. Error or unwisdom is not equivalent to abuse. What has been ordered must appear to be ‘so entirely at odds with fundamental principles . . .’ as to be the expression of a whim rather than an exercise of judgment.” American Telephone & Telegraph Co. v. United States, 299 U.S. 232, 236-37, 57 S. Ct. 170, 172 (1936).
The majority, applying this test, has, in my view, correctly concluded that “the .Commission’s view that maximum possible racial mixing within a school district’s buildings fosters equal educational opportunity cannot be said to be beyond the Commission’s authority, arbitrary or unreasonable.” Having so concluded, the inquiry must end.
The Commonwealth Court correctly affirmed the orders of the Human Relations Commission, gee Alto-Reste Park Cemetery Association, supra; Chester School District, supra. Accordingly, I concur in the result.
Mr. Chief Justice Jones and Mr. Justice Nix join in this concurring opinion.